DETAILED ACTION
This office action is in response to the communication received March 1, 2022 concerning application number 17/423,857.
The amendments of claims 1-4 and 7-9 as well as the addition of claims 10-16 are acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments with respect to claim(s) 1 and 4 regarding Turnbull and Zinger not disclosing the adapter skirt configured to telescopically snap fit under a flange of the IV bottle crown have been considered but are moot because the new ground of rejection regarding this limitation does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Furthermore, as the limitation requires a snap fit under “a flange of the IV bottle” and this limitation regarding the flange has not been seen before, a new prior art reference is added below to address this limitation.
Applicant’s arguments regarding the newly added amendment requiring the first nipple section and the second nipple section being angularly offset from one another are not persuasive due to a new interpretation of teachings of Turnbull and Zinger. Zinger discloses a liquid transfer device with a needleless additive port 29 with self-sealing access valve 32 (making it a needleless self-sealing port) 
Applicant’s arguments regarding the outer nipple not in fluid communication with the cannula as labeled and being in fluid communication with the second nipple instead of in fluid communication with the cannula are not persuasive. First of all, in the previous interpretation of Turnbull, the first and second nipple portions were in fluid communication with each other as well as the cannula lumen (see Fig. 8),  and in the current interpretation, teachings of Zinger are combined with Turnbull below and  teach the first and second nipple sections being angularly offset as well as having lumens in communication with the cannula lumen.

Claim Objections
Claims 14 and 15 are objected to because of the following informalities:  “bottle container” should be “bottle.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation “the vial adapter” renders the claim indefinite, as it is unclear how the vial adapter that punctures the IV bottle stopper and is part of the liquid transfer device in claim 4 (see line 10) can also be the vial adapter having the male connector that is part of the additive transfer device and couples to a self-sealing port of the liquid transfer device. For examination purposes, “the vial adapter” of claim 7 is interpreted is interpreted as a different vial adapter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Turnbull et al. (US 6,146,362) in view of Zinger et al. (US 2008/0262465) and further in view of Lev et al. (US 2012/0220978).
Regarding claims 1, 3, and 10, Turnbull discloses a liquid transfer device for use with an intravenous (IV) bottle (see Fig. 8), an additive transfer device, and an infusion set with an IV spike for intravenous administration of infusion liquid to a patient (see Fig. 8, the liquid transfer device can be used with all a bottle, additive transfer device, and infusion set), the IV bottle 96 including a closed end IV bottle container (see Fig. 8; col. 6, ll. 32-34, ll. 49-50, showing bottle of multi-dose vial is closed end) tapering towards an open IV bottle neck (see Fig. 8, vial has top open end adjacent slim neck) and containing infusion liquid (see col. 6, ll. 32-33, medicant can be liquid and as claim is directed to a liquid transfer device “for use” with the bottle, having liquid in a bottle is not required for the invention, but only the capability of being used with such a bottle containing liquid), and an IV bottle crown 100 mounted on the IV bottle neck and having an IV bottle stopper 98 for sealing the IV bottle (see Fig. 8), the liquid transfer device having a longitudinal liquid transfer device centerline (see Fig. 8, device adaptor 92 having a centerline going through lumen 104 and shroud/skirt 101) comprising: a vial 
Turnbull does not specifically disclose said nipple having a second nipple section, the first and second nipple sections being angularly offset from one another, with a second nipple section lumen in fluid communication with said cannula lumen, and the additive transfer device having a male connector or a needleless self-sealing port extending from said second nipple section, said needleless self-sealing port configured to couple with the male connector of the additive transfer device.  Turnbull additionally does not disclose the upright nipple is Y-shaped.
Zinger discloses a liquid transfer device with a needleless additive port 29 with self-sealing access valve 32 (making it a needleless self-sealing port) attached to a spike (cannula) going into a container containing a medicant, thereby enabling the liquid added via the needleless additive port to either be mixed with the medicant or directly administered to a patient (see Abstract, Figs. 2A-2C, 4A-4B). Zinger discloses a nipple 26, 31 with nipple section 26, 27 being a first nipple section and nipple section 31 being a second nipple section, both in fluid communication with a cannula lumen via a lumen (see Fig. 2A, each has a lumen to allow transfer through the nipple sections) and the first nipple section 
Turnbull and Zinger do not specifically disclose the adapter skirt configured to telescopically snap fit under a flange of the IV bottle, nor do they specifically teach the flange is configured to serve as a stop for the IV bottle crown.
	Lev specifically teaches an adapter skirt configured to telescopically snap fit under a flange of a bottle crown such that the flange is configured to serve as a stop for the bottle crown (see Abstract, Figs. 8A, 8E), the flange of the bottle crown having a diameter greater than a diameter of the open bottle neck (see Fig. 8E, inner diameter of bottle neck is less than outer diameter of flange). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the skirt of Turnbull and Zinger configured to telescopically snap fit under a flange of a bottle crown such that the flange is configured to serve as a stop for the bottle crown and such that the flange of the bottle crown has a diameter greater than a diameter of the open bottle neck, 
Regarding claims 4 and 9, Turnbull discloses a method of preparing medication for intravenous administration of infusion liquid to a patient using a liquid transfer device (see Fig. 8, liquid transfer device including parts 92, 94, 101, etc.), an intravenous IV bottle 96 and an infusion set with an IV spike 12 (see Fig. 8), the IV bottle 96 including a closed end IV bottle container (see Fig. 8; col. 6, ll. 32-34, ll. 49-50, showing bottle of multi-dose vial is closed end) tapering towards an open IV bottle neck (see Fig. 8, vial has top open end adjacent slim neck) and containing infusion liquid (see col. 1, ll. 10-11; col. 5, ll. 50-57; col. 6, ll. 29-33, invention is directed towards administering fluids to a patient and due to the mechanics described, including need for liquid tight seal and medicant being taken from the vial and  supplied to the patient via syringe at injection site to supply fluids), and an IV bottle crown 100 mounted on the IV bottle neck and having an IV bottle stopper 98 for sealing the IV bottle (see Fig. 8), the method comprising: telescopically mounting the vial adapter of the liquid transfer device onto the crown of the IV bottle and puncturing the IV bottle stopper with the cannula of the liquid transfer device, and puncturing a sealing membrane of the liquid transfer device with the IV spike of the infusion set (see Fig. 8; col. 6, ll. 29-48).
Turnbull does not disclose the method using an additive transfer device, the additive transfer device having a male connector, and the method comprising coupling the male connector of the additive transfer device to the self-sealing port of the liquid transfer device and mixing an additive contained in the additive transfer device with the infusion liquid. 
However, Zinger discloses a liquid transfer device with a needleless additive port 29 with self-sealing access valve 32 (making it a needleless self-sealing port) attached to a spike going into a container containing a medicant, thereby enabling the liquid added via the needleless additive port to either be mixed with the medicant or directly administered to a patient (see Abstract, Figs. 2A-2C, 4A-
Turnbull and Zinger do not specifically disclose the adapter skirt configured to telescopically snap fit under a flange of the IV bottle, nor do they specifically teach the flange is configured to serve as a stop for the IV bottle crown.
	Lev specifically teaches an adapter skirt configured to telescopically snap fit under a flange of a bottle crown such that the flange is configured to serve as a stop for the bottle crown (see Abstract, Figs. 8A, 8E). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the skirt of Turnbull and Zinger configured to telescopically snap fit under a flange of a bottle crown such that the flange is configured to serve as a stop for the bottle crown, as disclosed by Lev, in order to securely attach the skirt to the bottle.
Regarding claim 5, teachings of Turnbull, Lev, and Zinger are described above and Turnbull and Zinger further discloses the male connector of the additive transfer device is a male Luer lock connector (see rejection of claim 4 above with teaching of male luer lock connector).
Regarding claim 6, teachings of Turnbull, Lev, and Zinger are described above and these references further disclose the additive transfer device comprises a syringe containing a liquid 
Regarding claim 7, teachings of Turnbull, Lev, and Zinger are described above but as described above, these references do not specifically disclose the additive transfer device comprises a vial containing at least one of a liquid or solid medicament and a vial adapter having the male connector. 
However, Zinger discloses as an alternative to the additive transfer device being a syringe, the additive transfer device being a vial 19 containing a liquid or solid medicament and a vial adapter 18 having the male connector 16 (see para. 17, Fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the additive transfer device comprising a vial containing a liquid or solid medicament and a vial adapter having the male connector, as disclosed by Zinger, as Zinger discloses this being a well known alternative to using the syringe and this allows medication to be used directly from a vial, in which it may be stored.
Regarding claim 11, teachings of Turnbull, Lev, and Zinger are described above and Turnbull and Zinger further discloses the male connector of the additive transfer device is a male Luer lock connector (see rejection of claim 4 above with teaching of male luer lock connector).
Regarding claim 12, teachings of Turnbull, Lev, and Zinger are described above and these references further disclose the additive transfer device comprises a syringe containing a liquid medicament (see rejection of claim 4 above describing additive transfer/device syringe and liquid medicament).
Regarding claim 13, teachings of Turnbull, Lev, and Zinger are described above but as described above, these references do not specifically disclose the additive transfer device comprises a vial containing at least one of a liquid or solid medicament and a vial adapter having the male connector. 
However, Zinger discloses as an alternative to the additive transfer device being a syringe, the additive transfer device being a vial 19 containing a liquid or solid medicament and a vial adapter 18 
Regarding claim 14, teachings of Turnbull, Lev, and Zinger are described above and Turnbull further discloses at least a portion of the cannula is exposed to the inside of the bottle after the cannula has puncture the IV bottle stopper for fluid communication with the IV bottle (see Fig. 8, col. 6, ll. 42-44; cannula/needle penetrates through stopper for access into bottle).
	Regarding claim 15, teachings of Turnbull, Lev, and Zinger are described above and these references, as disclosed above, further teach the flange of the bottle crown having a diameter greater than a diameter of the open IV bottle neck (see rejection of claim 1 above describing this teaching of Lev combined with those of Turnbull and Zinger).
Regarding claim 16, teachings of Turnbull, Lev, and Zinger are described above and Turnbull further discloses at least a portion of the cannula is exposed to the inside of the bottle after the cannula has puncture the IV bottle stopper for fluid communication with the IV bottle (see Fig. 8, col. 6, ll. 42-44; cannula/needle penetrates through stopper for access into bottle).
Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Turnbull in view of Zinger and further in view of Lev as applied to claims 1 and 4, respectively, above, and further in view of Lev et al. (US 2013/0046269), hereafter Lev ‘269.
Regarding claim 2, teachings of Turnbull, Lev, and Zinger are described above and do not specifically disclose the cannula further comprising a vent lumen and said top surface of said vial adapter comprising at least one vent in fluid communication with said vent lumen. 

Regarding claim 8, teachings of Turnbull, Lev, and Zinger are described above and do not specifically disclose the cannula further comprising a vent lumen and said top surface of said vial adapter comprising at least one vent in fluid communication with said vent lumen. 
	Lev ‘269 discloses a liquid drug transfer device with vented vial adapter, wherein the vial adapter has a transverse vial adapter top surface and a downward depending vial adapter skirt as well as a cannula 36 configured to puncture a vial stopper 22 (see Fig. 3, para. 13) for fluid communication with the vial, wherein the cannula further comprises a vent lumen 38 and a liquid transfer lumen 37 and said top surface of said vial adapter comprises at least one vent in fluid communication with said vent lumen (see para. 15). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the cannula further comprise a vent lumen and the top surface of the vial adapter comprise at least one vent in fluid communication with the vent lumen as disclosed by Lev ‘269, in order allow air into the vial, promoting the movement of fluid within the vial.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781